DETAILED ACTION
Claims 23-42 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.


 Allowable Subject Matter
Claims 23-39 are allowed.




Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 

With respect to claims 40-42, the applicant generically argues that the claims are clearly patentable over the combination of the cited prior art.  The Examiner respectfully disagrees.  The cited prior art describes the limitations of the claims as described below with respect to the rejections.  Accordingly, applicant’s generic arguments are not persuasive since the cited prior art describes the limitations in claims 40-42.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0266755 (Arensmeier) in view of U.S. Patent Application Publication No. 2018/0254916 (Kaag).


Claim 40:
The cited prior art describes a diagnostic server for a heating, ventilation, and air conditioning (HVAC) system, (Arensmeier: “A monitoring system for a heating, ventilation, and air conditioning (HVAC) system of a building includes a monitoring device installed at the building, a monitoring server located remotely from the building, and a review server.” Paragraph 0016; “A method of monitoring a heating, ventilation, and air conditioning (HVAC) system of a building includes, using a monitoring device installed at the building, measuring an aggregate current supplied to a plurality of components of the HVAC system.” Paragraph 0022)

Arensmeier does not explicitly describe the associating as described below.  However, Kaag teaches the associating as described below.  
the diagnostic server configured to digitally associate a diagnostic module with a thermostat in the HVAC system, (see the HVAC components in Arensmeier and the associating in Kaag; Arensmeier: see the remote monitoring system 330 (i.e., diagnostic server) as illustrated in figure 2 and as described in paragraph 0073; see the condensing monitor module 316 and the air handler monitor module 322 (i.e., diagnostic module) as illustrated in figure 2 and as described in paragraph 0073; see the thermostat 364 and the HVAC control module 360 (i.e., thermostat) as illustrated in figure 2 and as described in paragraph 0081; Kaag: “The commissioning device 100 requests SDL system 201 to record an association (that presence detector fits inside the same geo-fence as previously identified lamps). An exemplary association could be the relative coordinate of the sensor inside the room, the information that this sensor was identified inside the geo fence (of said room), the network ID received from the network. It shall be understood that other combinations of data may be possible to represent the association of the found lighting control sensor.” Paragraph 0070)
the diagnostic module and the thermostat connected to a local network at a customer site, (Arensmeier: see the WiFi communication between the air handler monitor module 600, the thermostat 364, and the customer router 338 as illustrated in figure 5A; “The monitoring system 330 is reachable via a distributed network such as the Internet 334. Alternatively, any other suitable network, such as a wireless mesh network or a proprietary network, may be used.” Paragraph 0073)
the diagnostic server comprising: (Arensmeier: see the remote monitoring system 330 (i.e., diagnostic server) as illustrated in figure 2 and as described in paragraph 0073)
a processor; and (Arensmeier: “A server of the monitoring system includes a processor and memory, where the memory stores application code that processes data received from the air handler monitor and condensing monitor modules and determines existing and/or impending failures, as described in more detail below. The processor executes this application code and stores received data either in the memory or in other forms of storage, including magnetic storage, optical storage, flash memory storage, etc. While the term server is used in this application, the application is not limited to a single server.” Paragraph 0175)
a memory storing executable instructions that, when executed by the processor, cause the diagnostic server to at least: (Arensmeier: “A server of the monitoring system includes a processor and memory, where the memory stores application code that processes data received from the air handler monitor and condensing monitor modules and determines existing and/or impending failures, as described in more detail below. The processor executes this application code and stores received data either in the memory or in other forms of storage, including magnetic storage, optical storage, flash memory storage, etc. While the term server is used in this application, the application is not limited to a single server.” Paragraph 0175)
receive thermostat events from the thermostat; (see the thermostat events in Arensmeier and the commands in Kaag; Arensmeier: “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025; see the thermostat 364 and the HVAC control module 360 (i.e., thermostat) as illustrated in figure 2 and as described in paragraph 0081; Kaag: see the switching on of the lamps as described in paragraph 0070 and as illustrated in figures 8, 9; “In step 4 the lights in a room are commissioned. The commissioning device 100 requests the commissioning base station 200 to switch “all” lamps on. The SDL system 201 will switch on all lamps that need commissioning.” Paragraph 0070)
receive diagnostic events from the diagnostic module that is not known to be associated with the thermostat; (see the monitoring data in Arensmeier and the commissioning data in Kaag; Kaag: see the commissioning of the presence detectors in room as described in paragraph 0070 and as illustrated in figures 8, 9; “The lighting control sensors (such as e.g. PIR type presence detectors, light switches, etc.) will be triggered and will cause a network message to the system. The triggers will be combined with the geo-fence of the room where the commissioning device is currently located, so as to pin point the “vicinity” in the data communication network where the message(s) came from, by analysing a network graph representation of the network.” Paragraph 0070; Arensmeier: see the condensing monitor module 316 and the air handler monitor module 322 (i.e., diagnostic module) as illustrated in figure 2 and as described in paragraph 0073; “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026)
determine a correlation between the thermostat events and the diagnostic events; and (see the finding in Kaag and the HVAC information in Arensmeier; Kaag: see the finding and association of a PIR sensor, a light switch, and lights within a room as described in paragraph 0070 and as illustrated in figures 8, 9; “In an embodiment of the present invention the system is adapted to interact with the commissioning base station to trigger a reaction of the second application device and to verify that the reaction occurred and wherein the commissioning device determines a relative position of the at least second application device and the system is adapted to create an application plan entry for the second application device and to create an application scene entry associating the first application device with the second application device. Taking the example of a lighting application within a room, the associations between for example a presence detector as first application device and at least a corresponding light inside the conceptual geo-fence of the same room may be stored as a lighting scene in the lighting plan (of the room and/or building or another granularity). Another exemplary application scene could be the light switches inside the geo-fence of a room associated with the lights inside the geo-fence of the room.” Paragraph 0020; Arensmeier: “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026; “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025)
determine that the diagnostic module and the thermostat are associated based on the correlation. (see the associating in Kaag and the HVAC information in Arensmeier; Kaag: “The commissioning device 100 requests SDL system 201 to record an association (that presence detector fits inside the same geo-fence as previously identified lamps). An exemplary association could be the relative coordinate of the sensor inside the room, the information that this sensor was identified inside the geo fence (of said room), the network ID received from the network. It shall be understood that other combinations of data may be possible to represent the association of the found lighting control sensor.” Paragraph 0070; Arensmeier: “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026; “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025)
One of ordinary skill in the art would have recognized that applying the known technique of Arensmeier, namely, a HVAC monitoring and diagnosis system, with the known techniques of Kaag, namely, automatic commissioning of control systems, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Arensmeier to diagnosis issues with a HVAC system with the teachings of Kaag to associate components .



Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0266755 (Arensmeier) in view of U.S. Patent Application Publication No. 2018/0254916 (Kaag) and further in view of U.S. Patent Application Publication No. 2014/0244833 (Sharma).


Claim 41:
Arensmeier and Kaag do not explicitly describe the degree of confidence as described below.  However, Sharma teaches the degree of confidence as described below.  
The cited prior art describes the diagnostic server of claim 40, 
wherein the correlation indicates a degree of confidence that the diagnostic module and the thermostat are associated, and (see the associating in Kaag, the HVAC information in Arensmeier, and degree of associativity in Sharma; Sharma: “The self-forming association function, such as association function 700 in FIG. 7, enable the associated IoT devices to establish confidence intervals, or degrees of "associativity," with the new IoT device. Based on a dynamic or preconfigured threshold and security policies, this "associativity" can be accepted or negated by each IoT device.” Paragraph 0114; Kaag: “The commissioning device 100 requests SDL system 201 to record an association (that presence detector fits inside the same geo-fence as previously identified lamps). An exemplary association could be the relative coordinate of the sensor inside the room, the information that this sensor was identified inside the geo fence (of said room), the network ID received from the network. It shall be understood that other combinations of data may be possible to represent the association of the found lighting control sensor.” Paragraph 0070; Arensmeier: “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026; “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025)
the diagnostic server is caused to determine that the diagnostic module and the thermostat are associated when the degree of confidence meets or exceeds a predetermined confidence threshold. (see the associating in Kaag, the HVAC information in Arensmeier, and degree of associativity with a threshold in Sharma; Sharma: “The self-forming association function, such as association function 700 in FIG. 7, enable the associated IoT devices to establish confidence intervals, or degrees of "associativity," with the new IoT device. Based on a dynamic or preconfigured threshold and security policies, this "associativity" can be accepted or negated by each IoT device.” Paragraph 0114; Kaag: “The commissioning device 100 requests SDL system 201 to record an association (that presence detector fits inside the same geo-fence as previously identified lamps). An exemplary association could be the relative coordinate of the sensor inside the room, the information that this sensor was identified inside the geo fence (of said room), the network ID received from the network. It shall be understood that other combinations of data may be possible to represent the association of the found lighting control sensor.” Paragraph 0070; Arensmeier: “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026; “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025)
One of ordinary skill in the art would have recognized that applying the known technique of Arensmeier, namely, a HVAC monitoring and diagnosis system, and the known techniques of Kaag, namely, automatic commissioning of control systems, with the known techniques of 

Claim 42:
Arensmeier and Kaag do not explicitly describe the degree of confidence as described below.  However, Sharma teaches the degree of confidence as described below.  
The cited prior art describes the diagnostic server of claim 41, 
wherein the diagnostic server is caused to receive the thermostat events and the diagnostic events over a period of time, and (see the associating in Kaag, the HVAC information in Arensmeier, and degree of associativity in Sharma; Sharma: see the associating over time as illustrated in figure 8 and as described in paragraphs 0111-0115; “A degree of association (referred to as the association rank feedback 750) is also one of the inputs for determining the association between IoT devices A 710 and B 720. The initial value of the degree of association may start out as zero. The feedback path enables the degree of association to be re-evaluated with time or changes in environment, context, events, etc. As a result, the derived degree of association could be amplified or attenuated. The degree of association is part of the IoT device's schema.” Paragraph 0105; Kaag: “The commissioning device 100 requests SDL system 201 to record an association (that presence detector fits inside the same geo-fence as previously identified lamps). An exemplary association could be the relative coordinate of the sensor inside the room, the information that this sensor was identified inside the geo fence (of said room), the network ID received from the network. It shall be understood that other combinations of data may be possible to represent the association of the found lighting control sensor.” Paragraph 0070; Arensmeier: “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026; “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025)
wherein the diagnostic server is caused to determine the correlation including the degree of confidence over the period of time until the degree of confidence meets or exceeds the predetermined confidence threshold. (see the associating in Kaag, the HVAC information in Arensmeier, and degree of associativity with a threshold in Sharma; Sharma: see the associating over time as illustrated in figure 8 and as described in paragraphs 0111-0115; “A degree of association (referred to as the association rank feedback 750) is also one of the inputs for determining the association between IoT devices A 710 and B 720. The initial value of the degree of association may start out as zero. The feedback path enables the degree of association to be re-evaluated with time or changes in environment, context, events, etc. As a result, the derived degree of association could be amplified or attenuated. The degree of association is part of the IoT device's schema.” Paragraph 0105; “The self-forming association function, such as association function 700 in FIG. 7, enable the associated IoT devices to establish confidence intervals, or degrees of "associativity," with the new IoT device. Based on a dynamic or preconfigured threshold and security policies, this "associativity" can be accepted or negated by each IoT device.” Paragraph 0114; Kaag: “The commissioning device 100 requests SDL system 201 to record an association (that presence detector fits inside the same geo-fence as previously identified lamps). An exemplary association could be the relative coordinate of the sensor inside the room, the information that this sensor was identified inside the geo fence (of said room), the network ID received from the network. It shall be understood that other combinations of data may be possible to represent the association of the found lighting control sensor.” Paragraph 0070; Arensmeier: “In other features, the method further includes, at a second monitoring device located in close proximity to a second enclosure of the HVAC system, measuring an aggregate current supplied to a plurality of components of the second enclosure, wherein the second enclosure includes at least one of a compressor and a heat pump heat exchanger. The method further includes transmitting second current data based on the measured aggregate current from the second monitoring device to the monitoring device. The method further includes transmitting the second current data to the monitoring server.” Paragraph 0026; “The method further includes recording control signals from a thermostat, and transmitting information based on the control signals to the monitoring server.” Paragraph 0025)
Arensmeier, Kaag, and Sharma are combinable for the same rationale as set forth above with respect to claim 41.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher E. Everett/Primary Examiner, Art Unit 2116